On Petition for a Rehearing.
Franklin, C.
Appellant, in his petition for a rehearing, insists that the court erred in holding that the affidavit, upon *189which the motion to set aside the default was made in the court below, was insufficient.
The only allegation contained in the affidavit, in relation to the nature of the cause of action, is the following: “ He further says that he has a good cause of action herein, and believes he is entitled to and will recover judgment as prayed for in his complaint in said action.”
This, we think, is not sufficient.
In the case of Goldsberry v. Carter, 28 Ind. 59, this court held as follows: “ The affidavit is defective in not stating the nature of the defence. Frost et al. v. Dodge et al., 15 Ind. 139, and the authorities therein cited. The default can only be set aside to let in a defence to the merits, and the nature of the defence must be shown ; it is not enough to state that the defendant believes he has a meritorious defence to the action.”
We see no reason why the rule which has been applied to defendants, in relation to the nature of their defences, should not be equally applied to plaintiffs, in relation to the nature of their causes of action.
But it is insisted by appellant that the nature of his cause of action was set forth in his affidavit in the original replevin suit. This may be true, but that affidavit constitutes no part of the affidavit or proceedings to set aside the default, and can not be used in connection therewith, uziless it had been referred to and made a part of the latter affidavit, which is in no way attempted to he done. For this omission, we think the affidavit to set aside the default was defective, and the petition for a rehearing should be overruled.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the petition for a rehearing be and the same is overruled.